Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments discussed in in their response dated 2021-02-21, sections 1 through 3, are considered and are persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Londiche (US 20160200178 A1, herein ‘178) in view of Gehring (US 6736719 B1, herein ‘719).
Regarding claim 1, '178 teaches an adjustable air vent (‘178, fig. 1, ref. no. 100) which is adapted to guide an air stream flowing through said air vent, said air vent comprising: an elongate housing (‘178, fig. 1, ref. no. 124) extending in a length direction (fig. 4), one or more vertical vanes (‘178, fig. 4, ref. no. 306), at least partly located in said housing, one or more horizontal vanes (‘178, fig. 1, ref. no. 108), at least partly located in said housing, an air guide (‘178, fig. 1, ref. nos. 140 and 142), at least partly located within said housing, fixedly positioned in relation to said housing and extending in said length 
‘178 teaches the invention as described above but fails to explicitly teach wherein said air adjustment actuator surrounds said air guide and is displaceable relative thereto.
However, ‘719 teaches wherein said air adjustment actuator (‘719, fig. 1, ref. no. 70) surrounds said air guide (‘719, fig. 1, ref. no. 40) and is displaceable relative thereto, in order to improve air flow directability (‘719, column 1, lines 66-67).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the adjustable air vent of ‘178 to include wherein said air adjustment actuator surrounds said air guide and is displaceable relative thereto in view of the teachings of ‘719 to improve air flow directability.
Regarding claim 2, the combined teachings teach the further limitation of wherein said air guide (‘178, ref. nos. 140 and 142) extends continuously in said length direction within said housing, said air guide extending along the whole length of said housing (‘178, fig. 5).
Regarding claim 4, the combined teachings teach the further limitation of wherein said first connection comprises a spindle (‘178, fig. 5, ref. no. 116) forming a first rotation axis of said air adjustment actuator (‘178, fig. 5, ref. no. 110), said spindle extending in said length direction of said housing (‘178, figs. 4 and 5) and having a fixed position (‘178, figs. 4 and 5) relative to said air guide (‘178, figs. 4 and 5).

However, ‘719 teaches wherein said air adjustment actuator comprises one or more portions forming a second rotation axis (‘719, fig. 2, ref. no. 80) of said air adjustment actuator, said second rotation axis extending in a direction (’719, fig. 2, direction of ref. no. 80) perpendicular to said length direction of said housing (see ‘719, fig. 2, axis A1 for the length direction, and note that ref. no 80 is perpendicular to it), when said air vent is in a neutral position (see ‘719, fig. 2; when ref. no. 42 is in a neutral position, ref. no. 80 is perpendicular to the plane intersection axis A1 that is parallel to the housing outlet, i.e., parallel to ref. nos. 18a and 18c) , in order to improve air flow directability (column 1, lines 66-67).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of the combined teachings to include wherein said air adjustment actuator comprises one or more portions forming a second rotation axis (A2) of said air adjustment actuator, said second rotation axis (A2) extending in a direction perpendicular to said length direction of said housing, when said air vent is in a neutral position in view of the teachings of ‘719 to improve air flow directability.
Regarding claim 6, the combined teachings teach the air vent of claim 5 but fail to explicitly teach wherein said second rotation axis (A2) is rotatable around said first rotation axis (A1).
However, ‘719 teaches wherein said one or more portions of said air adjustment actuator forming second rotation axis (‘719, fig. 2, ref. no. 80) is rotatable around said spindle of said first connection forming first rotation axis (‘719, fig. 2, ref. no. A1) to improve air flow directability (column 1, lines 66-67).

Regarding claim 7, the combined teachings teach the air vent of claim 5 but fail to explicitly teach wherein said second rotation axis (A2) is located upstream of a first rotation axis (A1) as seen in said flow direction through said air vent.
However, ‘719 teaches wherein said second rotation axis (‘719, fig. 2, ref. no. 80) is located upstream of said first rotation axis (‘719, fig. 2, ref. no. A1) as seen in a flow direction (i.e., parallel to the planes formed by ‘719, fig. 1, ref. nos. 18a and 18c) through said air vent to improve air flow directability (column 1, lines 66-67).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of the combined teachings to include wherein said second rotation axis (A2) is located upstream of said first rotation axis (A1) as seen in said flow direction through said air vent in view of the teachings of ‘719 to improve air flow directability.
Regarding claim 8, the combined teachings teach the air vent of claim 1, but fail to explicitly teach wherein said air adjustment actuator has a closed circumference surrounding said air guide.
However, ‘719 teaches wherein said air adjustment actuator (‘719, fig. 2, ref. nos. 72 and 73 in an exploded view) has a closed circumference (see ’719, fig. 4a) surrounding said air guide (‘719, fig. 2, ref. no. 40) to improve air flow directability (column 1, lines 66-67).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of the combined teachings to include wherein said air adjustment actuator has a closed circumference surrounding said air guide in view of the teachings of ‘719 to improve air flow directability.

Regarding claim 12, the combined teachings teach the air vent of claim 1 but fail to explicitly teach wherein said air adjustment actuator comprises an outer portion and an inner portion, said outer portion being located downstream of said inner portion as seen in said flow direction through said air vent, wherein said outer portion comprises an upper shank and a lower shank, an operative smallest distance between said upper shank and said lower shank being larger than a maximum extension of said air guide in a direction perpendicular to said length direction of said housing.
However, ‘719 teaches wherein said air adjustment actuator comprises an outer portion (‘719, fig. 2, ref. no. 73) and an inner portion (‘719, fig. 2, ref. no. 72), said outer portion being located downstream of said inner portion (’719, fig. 2; the flow goes to the left, and the outer portion is to the left of the inner portion) as seen in said flow direction through said air vent, wherein said outer portion comprises an upper shank (‘719, fig. 2, ref. no. 73b) and a lower shank (‘719, fig. 2, ref. no. 73a), with an operative smallest distance between said upper shank and said lower shank being larger than a maximum extension of said air guide in a direction perpendicular to said length direction of said housing (interpreted as the thickness of the air guide in the vertical direction, ‘719, fig. 2, ref. no. 40) to improve air flow directability (column 1, lines 66-67).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of the combined teachings to include wherein said air adjustment actuator comprises an outer portion and an inner portion, said outer portion being located downstream of said inner portion as seen in said flow direction through said air vent, wherein said outer portion comprises an upper shank and a lower shank, an operative smallest distance between said upper shank 
Regarding claim 13, the combined teachings teach the air vent of claim 12 but fail to explicitly teach wherein said upper shank and said lower shank are attachable to said inner portion.
However, ‘719 teaches wherein said upper shank (‘719, fig. 2, ref. no. 73b) and said lower shank (‘719, fig. 2, ref. no. 73a) are attachable to said inner portion (‘719, fig. 2, ref. no. 72) to improve air flow directability (column 1, lines 66-67).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of the combined teachings to include wherein said upper shank and said lower shank are attachable to said inner portion in view of the teachings of ‘719 to improve air flow directability.
Regarding claim 14, the combined teachings teach the air vent of claim 12, but fail to explicitly teach wherein one or more of said first connection and said second connection is/are attached to, located in, operated on, or constituted by said inner portion.
However, ‘719 teaches wherein said first connection (‘719, fig. 2, ref. no. 74) is attached to said inner portion (‘719, fig. 2, ref. no. 72) to improve air flow directability (column 1, lines 66-67).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of the combined teachings to include wherein one or more of said first connection and said second connection is/are attached to said inner portion in view of the teachings of ‘719 to improve air flow directability.
Regarding claim 15, the combined teachings teach the air vent of claim 1, but fail to explicitly teach wherein said air adjustment actuator comprises an indicator indicating a direction of said air stream exiting said air vent.

Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of the combined teachings to include wherein said air adjustment actuator comprises an indicator indicating a direction of said air stream exiting said air vent in view of the teachings of ‘719 to improve air flow directability.
Regarding claim 16, the combined teachings teach the air vent of claim 1, wherein said air adjustment actuator (‘719, fig. 1, ref. no. 70) surrounds said air guide (‘178, fig. 1, ref. nos. 140 and 142) and is rotationally displaceable relative thereto (‘719, fig. 1, ref. no. 73 rotates; placing it around ‘178 ref. nos. 140 and 142 would still allow it to rotate).
Regarding claim 17, the combined teachings teach the air vent of claim 7, wherein said second rotation axis (‘719, fig. 2, ref. no. 80) is located upstream of said first rotation axis (‘719, fig. 2, ref. no. A1) as seen in said flow direction (i.e., parallel to the planes formed by ‘719, fig. 1, ref. nos. 18a and 18c) through said air vent, adjacent to said first rotation axis (‘719, fig. 2, ref. no. 80 is adjacent to ref. no. A1).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘178 in view of ‘719 and in further view of Gehring (US 7997964 B2, herein ‘964).
Regarding claim 10, the combined teachings teach the air vent of claim 9, but fail to explicitly teach wherein said bar comprises a recess adapted to receive a portion of said air adjustment actuator, said recess being U-shaped.
However, ‘964 teaches wherein said bar (fig. 4, ref. no. 42) comprises a recess (see protrusion at top of ref. no. 42) adapted to receive a portion of said air adjustment actuator (fig. 4, ref. no. 22), said recess being U-shaped, in order to keep vehicle components simple (column 1, lines 50-53).


    PNG
    media_image1.png
    264
    440
    media_image1.png
    Greyscale

Figure 1
Regarding claim 11, the combined teachings teach the air vent of claim 10 but fail to explicitly teach wherein said recess has a double curvature, being perpendicular relative to each other, with one curvature (R2) forming a bottom of said U-shape of the recess and another curvature (R3) extending perpendicularly to said length direction of said housing.
However, ‘964 teaches wherein said recess (‘964, fig. 4, ref. no. 42; also see fig. 1 of this office action above) has a double curvature (represented by the two highlighted curvatures in figure 1 of this office action; 2 corresponds to R2 of the instant application and 3 corresponds to R3 of the instant application), being perpendicular relative to each other (see figure 1 of this office action), with one curvature forming a bottom of said U-shape of the recess (see 2 in figure 1 of this office action) and another curvature extending perpendicularly to said length direction of said housing (see 3 in figure 1 of 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of the combined teachings to include wherein said recess has a double curvature, being perpendicular relative to each other, with one curvature (R2) forming a bottom of said U-shape of the recess and another curvature (R3) extending perpendicularly to said length direction of said housing in view of the teachings of ‘964 to keep vehicle components simple.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaal (DE 102016116356 A1, herein ‘356) in view of ‘719 and ‘178.
Regarding claim 1, ‘356 teaches an adjustable air vent comprising: an elongate housing (‘356, ref. no. 2) extending in a length direction (see ‘356, ref. no. 2), one or more vertical vanes (‘356, ref. nos. 10 and 11), located in said housing (see ‘356’s figure), and one or more horizontal vanes (‘356, ref. nos. 8 and 9), at least partly located in said housing (see ‘356’s figure), an air guide (‘356, ref. no. 6), located within said housing (see ‘356’s figure), fixedly positioned in relation to said housing and extending in said length direction (see ‘356’s figure), but fails to explicitly teach an air adjustment actuator being displaceable in relation to said housing to adjust a direction of said air stream, a first connection directly or indirectly connecting said air adjustment actuator to said one or more horizontal vanes for vertical direction of said air stream, and a second connection directly or indirectly connecting said air adjustment actuator to said one or more vertical vanes for horizontal direction of said air stream, wherein said air adjustment actuator surrounds said air guide and is displaceable relative thereto.
‘719 teaches wherein said air adjustment actuator (‘719, fig. 1, ref. no. 70) surrounds said air guide (‘719, fig. 1, ref. no. 40) and is displaceable relative thereto, in order to improve air flow directability (‘719, column 1, lines 66-67) to improve air flow directability (column 1, lines 66-67).

‘178 teaches an air vent with an air adjustment actuator (‘178, fig. 5, ref. no. 110) being displaceable in relation to said housing to adjust a direction of said air stream (‘178, paragraph 0045), a first connection (‘178, figs. 4 and 5, ref. no. 112) directly connecting said air adjustment actuator to said one or more horizontal vanes for vertical direction of said air stream, and a second connection (‘178, fig. 4, ref. nos. 128 and 200) indirectly connecting said air adjustment actuator to said one or more vertical vanes for horizontal direction of said air stream. Combining the air vent of the combined teachings with the limitations just mentioned in this paragraph from ‘178 would produce the claimed invention. The applicant has not disclosed that the limitations just mentioned in this paragraph does anything more than produce the predictable result of allowing the direction of two sets of vanes to be adjusted, or that its implementation can not be made with known methods. Since it has been held that combining prior art elements has no patentable significance unless a new and unexpected result is produced, see MPEP 2143(I)(A), it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the air vent of the combined teachings to meet the claimed limitations in order to provide the predictable result of allowing the direction of two sets of vanes to be adjusted.
Regarding claim 3, the combined teachings teach the air vent of claim 1.
‘356 teaches wherein, as seen in a flow direction through said air vent, said air guide (front part of ref. no. 6) is downstream of said one or more vertical vanes and said one or more horizontal vanes, said air guide being downstream of said one or more vertical vanes (ref. nos. 8 and 9), which in turn are downstream of said one or more horizontal vanes (ref. nos. 10 and 11) in order to improve air deflection to the side ('356, paragraph 0004).
Claims 1-5, 8-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalan (US20130078900A1, ‘900) in view of ‘356.
Regarding claim 1, ‘900 teaches an adjustable air vent ('900, fig. 1, ref. no. 100) which is adapted to guide an air stream flowing through said air vent, said air vent comprising: an elongate housing ('900, fig. 1, ref. no. 101) extending in a length direction, one or more vertical vanes ('900, fig. 11, ref. no. 103), located ('900, fig. 1, ref. no. 103) in said housing, one horizontal vanes ('900, fig. 3, ref. no. 203), located ('900, fig. 2, ref. no. 203) in said housing, an air guide ('900, fig. 11, ref. no. 105A), located ('900, fig. 1, ref. no. 105) within said housing, extending ('900, fig. 11, ref. no. 105A) in said length direction, an air adjustment actuator ('900, fig. 1, ref. no. 111) being displaceable ('900, figs. 3, 5, 7, and 8) in relation to said housing to adjust a direction of said air stream, a first connection ('900, fig. 3, ref. no. 206) directly connecting said air adjustment actuator to said one horizontal vanes for vertical direction of said air stream, and a second connection ('900, fig. 15, ref. no. 1301) directly or indirectly connecting said air adjustment actuator to said one or more vertical vanes for horizontal direction of said air stream, wherein said air adjustment actuator surrounds (see '900, fig. 15, ref. no. 111 around one of ref. no. 105) said air guide and is displaceable relative thereto ('900, figs. 3, 5, 7, and 8), but fails to explicitly teach an air guide fixedly positioned in relation to said housing.
However, '356 teaches an air guide fixedly positioned in relation to said housing ('356, ref. no. 6), to improve air deflection to the side ('356, paragraph 0004).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of ‘900 to include an air guide fixedly positioned in relation to said housing in view of the teachings of ‘356 to improve air deflection to the side.
Regarding claim 2, the combined teachings teach the air vent of claim 1 but fail to explicitly teach wherein said air guide extends continuously in said length direction within said housing, said air guide extending along the whole length of said housing.

Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of the combined teachings to include wherein said air guide extends continuously in said length direction within said housing, said air guide extending along the whole length of said housing in view of the teachings of ‘356 to improve air deflection to the side.
Regarding claim 3, the combined teachings teach the air vent of claim 1.
 ‘900 teaches wherein, as seen in a flow direction through said air vent, said air guide ('900, fig. 3, ref. no. 105A) is downstream ('900, fig. 3) of both said one or more vertical vanes and said one or more horizontal vanes ('900, fig. 3, ref. no. 203; fig. 11, ref. no. 103), said air guide being downstream of said one or more vertical vanes ('900, fig. 11, ref. no. 103), which in turn are downstream of said one horizontal vane ('900, fig. 3, ref. no. 203), in order to provide a simplified air flow controller for use with a vehicle air outlet (‘900, paragraph 0004).
Regarding claim 4, the combined teachings teach the air vent of claim 1.
 ‘900 teaches wherein said first connection comprises a spindle forming a first rotation axis (A1) ('900, fig. 3, ref. no. 1107) of said air adjustment actuator ('900, fig. 1, ref. no. 111), said spindle extending ('900, fig. 1, ref. no. 105) in said length direction of said housing, to provide a simplified air flow controller for use with a vehicle air outlet (‘900, paragraph 0004).
Regarding claim 5, the combined teachings teach the air vent of claim 4.
 ‘900 teaches wherein said air adjustment actuator ('900, fig. 1, ref. no. 111) comprises one or more portions forming a second rotation axis (A2) ('900, fig. 3, ref. no. 303) of said air adjustment actuator, said second rotation axis (A2) extending in a direction perpendicular ('900, fig. 4, see 
Regarding claim 8, the combined teachings teach the air vent of claim 1.
 ‘900 teaches wherein said air adjustment actuator has a closed circumference surrounding said air guide ('900, fig. 14; see ref. no. 111 surrounding ref. no. 105), to provide a simplified air flow controller for use with a vehicle air outlet (‘900, paragraph 0004).
Regarding claim 9, the combined teachings teach the air vent of claim 1 .
 ‘900 teaches wherein said second connection comprises a bar ('900, fig. 14, ref. no. 1301) extending in said length direction of said housing and connecting said air adjustment actuator to said one or more vertical vanes (see '900, fig. 14), to provide a simplified air flow controller for use with a vehicle air outlet (‘900, paragraph 0004). Note that the examiner is interpreting “extending” here to mean that the bar (‘900, fig. 14, ref. no. 1301) has an aspect ratio (width divided by length in the direction of the air flow) of approximately 1 or greater, indicating that the bar is not thin and directed mainly in the direction of the air flow (which is not the length direction of the housing). This criteria is satisfied in the case of ‘900; see fig. 8 for a top view to verify.
Regarding claim 10, the combined teachings teach the air vent of claim 9, but fail to explicitly teach wherein said bar comprises a recess adapted to receive a portion of said air adjustment actuator, said recess being U-shaped.
 ‘900 teaches wherein a vertical vane ('900, fig. 14, ref. no. 103A) (contrast with "said bar" of the instant application) comprises a recess adapted to receive a portion of said air adjustment actuator, said recess being U-shaped ('900, see fig. 14, U-shaped part of ref. no. 103A), to provide a simplified air flow controller for use with a vehicle air outlet (‘900, paragraph 0004). 
Regarding claim 11, the combined teachings teach the air vent of claim 10

Regarding claim 15, the combined teachings teach the air vent of claim 1.
 ‘900 teaches wherein said air adjustment actuator ('900, fig. 1, ref. no. 111) comprises an indicator ('900, paragraphs 0030 and 0033) indicating a direction of said air stream exiting said air vent, to provide a simplified air flow controller for use with a vehicle air outlet (‘900, paragraph 0004).
Claims 6-7, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalan (US20130078900A1, ‘900) in view of ‘356 and ‘719.
Regarding claim 6, the combined teachings teach the air vent of claim 5 but fail to explicitly teach wherein said second rotation axis (A2) is rotatable around said first rotation axis (A1).
However, ‘719 teaches wherein said one or more portions of said air adjustment actuator forming second rotation axis (‘719, fig. 2, ref. no. 80) is rotatable around said spindle of said first connection forming said first rotation axis (‘719, fig. 2, ref. no. A1) to improve air flow directability (column 1, lines 66-67).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of the combined teachings to include wherein said second rotation axis (A2) is rotatable around said first rotation axis (A1) in view of the teachings of ‘719 to improve air flow directability.

However, ‘719 teaches wherein said second rotation axis (‘719, fig. 2, ref. no. 80) is located upstream of said first rotation axis (‘719, fig. 2, ref. no. A1) as seen in a flow direction (i.e., parallel to the planes formed by ‘719, fig. 1, ref. nos. 18a and 18c) through said air vent to improve air flow directability (column 1, lines 66-67).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of the combined teachings to include wherein said second rotation axis (A2) is located upstream of said first rotation axis (A1) as seen in said flow direction through said air vent in view of the teachings of ‘719 to improve air flow directability.
Regarding claim 12, the combined teachings teach the air vent of claim 1 but fail to explicitly teach wherein said air adjustment actuator comprises an outer portion and an inner portion, said outer portion being located downstream of said inner portion as seen in said flow direction through said air vent, wherein said outer portion comprises an upper shank and a lower shank, an operative smallest distance between said upper shank and said lower shank being larger than a maximum extension of said air guide in a direction perpendicular to said length direction of said housing.
However, ‘719 teaches wherein said air adjustment actuator comprises an outer portion (‘719, fig. 2, ref. no. 73) and an inner portion (‘719, fig. 2, ref. no. 72), said outer portion being located downstream of said inner portion (’719, fig. 2; the flow goes to the left, and the outer portion is to the left of the inner portion) as seen in said flow direction through said air vent, wherein said outer portion comprises an upper shank (‘719, fig. 2, ref. no. 73b) and a lower shank (‘719, fig. 2, ref. no. 73a), with an operative smallest distance between said upper shank and said lower shank being larger than a maximum extension of said air guide in a direction perpendicular to said length direction of said housing 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of the combined teachings to include wherein said air adjustment actuator comprises an outer portion and an inner portion, said outer portion being located downstream of said inner portion as seen in said flow direction through said air vent, wherein said outer portion comprises an upper shank and a lower shank, an operative smallest distance between said upper shank and said lower shank being larger than a maximum extension of said air guide in a direction perpendicular to said length direction of said housing in view of the teachings of ‘719 to improve air flow directability.
Regarding claim 13, the combined teachings teach the air vent of claim 12 but fail to explicitly teach wherein said upper shank and said lower shank are attachable to said inner portion.
However, ‘719 teaches wherein said upper shank (‘719, fig. 2, ref. no. 73b) and said lower shank (‘719, fig. 2, ref. no. 73a) are attachable to said inner portion (‘719, fig. 2, ref. no. 72) to improve air flow directability (column 1, lines 66-67).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air vent of the combined teachings to include wherein said upper shank and said lower shank are attachable to said inner portion in view of the teachings of ‘719 to improve air flow directability.
Regarding claim 14, the combined teachings teach the air vent of claim 12, but fail to explicitly teach wherein one or more of said first connection and said second connection is/are attached to, located in, operated on, or constituted by said inner portion.
However, ‘719 teaches wherein said first connection (‘719, fig. 2, ref. no. 74) is attached to said inner portion (‘719, fig. 2, ref. no. 72) to improve air flow directability (column 1, lines 66-67).
.
Response to Arguments
Applicant's arguments filed 2021-02-10 have been fully considered but they are not persuasive.
With regard to applicant’s sections 4 through 8 of their 2021-02-10 remarks, the applicant argues that the combinations of prior art made by the examiner are not feasible. The examiner respectfully disagrees.
Regarding the argument of applicant’s section 4 that the teachings of ‘719 and ‘178 are not combinable because the air adjustment actuator of ‘719 does not surround an air guide and does not displace relative to the air guide, the air adjustment actuator (ref. no. 70) of ‘719 surrounds a vane (ref. no. 40) in ‘719 and rotates with the vane. If the air adjustment actuator of ‘719 by itself is combined with ‘178, surrounding the air guide (corresponding to the vane), then the air adjustment actuator surrounds the air guide and is displaceable relative to the air guide. Yes, the air adjustment actuator of ‘719 by itself is not displaceable relative to the vane, however, in the combination of the air adjustment actuator of ‘719 and the (fixed) air guide of ‘178, the air adjustment actuator is displaceable relative to the air guide.
Regarding the argument of applicant’s section 5, the applicant argues that the air vent of ‘964 is actuated differently from the air vents of ‘178 and ‘719, therefore the art is not combinable. The examiner agrees that the actuation details are different, and that is precisely why the examiner modified the teachings of ‘178 and ‘719 to include part of ‘964. The air adjustment actuator of ‘719 can be combined with the bar (ref. no. 42) of ‘964 in order to produce the claimed invention.

Regarding the argument of applicant’s sections 7-8, the applicant argues similarly to their section 4 that ‘900 lacks an air guide, that ‘356 lacks an air adjustment actuator, and that these references not combinable. The examiner respectfully disagrees. As before, the air adjustment actuator of ‘900 by itself can be placed around the air guide of ‘356, satisfying the claim limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750.  The examiner can normally be reached on MTuThF, 8:30am-12pm, 1pm-5pm, 6pm-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762